
	

114 HR 2365 IH: Construction Reform, Authorization, and Choice Improvement Act of 2015
U.S. House of Representatives
2015-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2365
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2015
			Mr. Miller of Florida introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To authorize Department major medical facility construction projects for fiscal year 2015, to amend
			 title 38, United States Code, to make certain improvements in the
			 administration of Department medical facility construction projects, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Construction Reform, Authorization, and Choice Improvement Act of 2015. 2.Department of Veterans Affairs construction reforms (a)Project managementSection 8103 of title 38, United States Code, is amended by adding at the end the following new subsection:
				
 (e)In the case of any super construction project (as such term is defined in section 8104(a)(4)(C)), the Secretary shall enter into an agreement with an appropriate non-Department entity to provide full project management services for the super construction project..
 (b)Application of industry standardsSection 8103 of title 38, United States Code, as amended by subsection (a) is further amended by adding at the end the following new subsection:
				
 (f)To the maximum extent practicable, the Secretary shall use industry standards, standard designs, and best practices in carrying out the construction of medical facilities..
 (c)Limitation on planning and design for super construction projectsSection 8104(a) of title 38, United States Code, is amended— (1)by redesignating paragraph (3) as paragraph (4);
 (2)by inserting after paragraph (2) the following new paragraph (3):  (3)The Secretary may not obligate or expend funds for advance planning or design for any super construction project, until the date that is 60 days after the date on which the Secretary submits to the Committee on Veterans’ Affairs and the Committee on Appropriations of the Senate and the Committee on Veterans’ Affairs and the Committee on Appropriations of the House of Representatives notice of such obligation or expenditure.; and
 (3)in paragraph (4), as redesignated by paragraph (1) of this subsection, by adding at the end the following new subparagraph:
					
 (C)The term super construction project means a project for the construction, alteration, or acquisition of a medical facility involving a total expenditure of more than $100,000,000, but such term does not include an acquisition by exchange..
				(d)Congressional approval of certain projects
 (1)Projects that exceed specified amountSubsection (c) of section 8104 of title 38, United States Code, is amended to read as follows:  (c)The Secretary may not obligate funds for a major medical facility project or a super construction project approved by a law described in subsection (a)(2) in an amount that would cause the total amount obligated for that project to exceed the amount specified in the law for that project (or would add to total obligations exceeding such specified amount) by more than 10 percent unless the Committee on Veterans’ Affairs and the Committee on Appropriations of the Senate and the Committee on Veterans’ Affairs and the Committee on Appropriations of the House of Representatives each approve in writing the obligation of those funds..
 (2)Use of extra amountsSubsection (d) of such section is amended— (A)in paragraph (2)(B), in the matter preceding clause (i), by striking Whenever and inserting Before; and
 (B)by adding at the end the following new paragraph:  (3)The Secretary may not obligate any funds described in paragraph (1) or amounts described in paragraph (2) before the date that is 30 days after the notification submitted under paragraph (1) or paragraph (2)(B), as the case may be, unless the Committee on Veterans’ Affairs and the Committee on Appropriations of the Senate and the Committee on Veterans’ Affairs and the Committee on Appropriations of the House of Representatives each approve in writing the obligation of those funds or amounts..
					(3)Notification requirements
 (A)Committees requiredSubsection (d)(1) of such section is amended by striking each committee and inserting the Committee on Veterans’ Affairs and the Committee on Appropriations of the Senate and the Committee on Veterans’ Affairs and the Committee on Appropriations of the House of Representatives.
 (B)Use of amounts from bid savingsSubsection (d)(2)(B) of such section is amended by adding at the end the following new clause:  (iv)With respect to the major construction project that is the source of the bid savings—
 (I)the amounts already obligated or available in the project reserve for such project; (II)the percentage of such project that has been completed; and
 (III)the amount of such bid savings that is already obligated or otherwise being used for a purpose other than such project..
					(e)Quarterly report on super construction projects
 (1)In generalAt the end of subchapter I of chapter 81 of title 38, United States Code, insert the following new section:
					
						8120.Quarterly report on super construction projects
 (a)Quarterly reports requiredNot later than 30 days after the last day of each fiscal quarter the Secretary shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives on the super construction projects carried out by the Secretary during such quarter. Each such report shall include, for each such project—
 (1)the budgetary and scheduling status of the project, as of the last day of the quarter covered by the report; and
 (2)the actual cost and schedule variances of the project, as of such day, compared to the planned cost and schedules for the project.
 (b)Super construction project definedIn this section, the term super construction project has the meaning given such term in section 8103(a)(4)(C) of this title.. (2)Clerical amendmentThe table of sections at the beginning of the chapter is amended by adding at the end of the items relating to such subchapter the following new item:
					
						
							8120. Quarterly report on super construction projects..
				(f)Accelerated master planning for each medical facility of the department of veterans affairs
 (1)Existing facilitiesNot later than December 31, 2016, the Secretary of Veterans Affairs shall complete a master plan described in paragraph (3) for each medical facility of the Department of Veterans Affairs.
 (2)New facilitiesFor each medical facility of the Department for which construction is completed after the date of the enactment of this Act, the Secretary shall complete a master plan described in paragraph (3) for the facility by not later than the earlier of the following dates:
 (A)The date on which activation is completed. (B)The date of the formal dedication of the facility.
 (3)Master plan describedA master plan described in this paragraph is, with respect to a medical facility of the Department, a plan to inform investment decisions and funding requests over a 10-year period for construction projects at such medical facility—
 (A)to meet the health care needs of a changing veteran population through a combination of health care from the Department and other community resources; and
 (B)to maximize the best use of the land and structures comprising such medical facility. 3.Clarification of distance requirement for expanded availability of hospital care and medical services for veterans through the use of agreements with non-Department of Veterans Affairs entities (a)In generalSection 101(b)(2) of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note) is amended—
 (1)in subparagraph (B), by inserting (as calculated based on distance traveled) after 40 miles; and (2)in subparagraph (D)(ii), by striking subclause (II), and inserting the following new subclause (II):
					
 (II)faces an unusual or excessive burden in traveling to such a medical facility of the Department based on—
 (aa)geographical challenges; (bb)environmental factors, such as roads that are not accessible to the general public, traffic, or hazardous weather;
 (cc)a medical condition that impacts the ability to travel; or (dd)other factors, as determined by the Secretary..
 (b)Effective dateThe amendments made by subsection (a) shall take effect on the date of the enactment of this Act and apply with respect to care or services provided on or after such date.
			4.Modification of authorization of fiscal year 2008 major medical facility project at Department
 medical center in Tampa, FloridaIn chapter 3 of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 122 Stat. 2326), in the matter under the heading Department of Veterans Affairs–Departmental Administration–Construction, Major Projects, after Five Year Capital Plan insert the following: and for constructing a new bed tower at the Department of Veterans Affairs medical center in Tampa, Florida, in lieu of providing bed tower upgrades at such medical center.
		5.Authorization of fiscal year 2015 major medical facility projects
 (a)AuthorizationThe Secretary of Veterans Affairs may carry out the following major medical facility projects in fiscal year 2015, with each project to be carried out in an amount not to exceed the amount specified for that project:
 (1)Construction of a community living center, outpatient clinic, renovated domiciliary, and renovation of existing buildings in Canandaigua, New York, in an amount not to exceed $158,980,000.
 (2)Seismic corrections to the mental health and community living center in Long Beach, California, in an amount not to exceed $126,100,000.
 (3)Seismic correction of 12 buildings in West Los Angeles, California, in an amount not to exceed $70,500,000.
 (4)Construction of a spinal cord injury building and seismic corrections in San Diego, California, in an amount not to exceed $205,840,000.
 (b)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Veterans Affairs for fiscal year 2015 or the year in which funds are appropriated for the Construction, Major Projects, account, a total of $561,420,000 for the projects authorized in subsection (a).
			6.Permanent authority for expanded availability of hospital care and medical services for veterans
			 through the use of agreements with non-Department of Veterans Affairs
			 entities
 (a)In generalSection 101 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note) is amended—
 (1)by striking subsection (p); and (2)by redesignating subsections (q) through (s) as subsections (p) through (r), respectively.
 (b)Conforming amendmentsSuch section is further amended— (1)in subsection (i)(2), by striking is authorized to carry out this section pursuant to subsection (p) and inserting carries out this section; and
 (2)in subsection (q)(2), by striking subparagraph (F). 7.Sense of Congress regarding Veterans Choice FundSection 802(e) of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 128 Stat. 1803) is amended by striking for each of fiscal years 2015 through 2017.
		
